   Case 3:21-mj-14008-ZNQ Document 8 Filed 04/21/21 Page 1 of 1 PageID: 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 21-14008 (ZNQ)
                               *
DAVID WINTERMUTE               *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                 The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

                 Other:




Date:4/21/2021
                                                              Honorable Zahid N. Quraishi
                                                              United States Magistrate Judge
